UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record Dreyfus Research Growth Fund, Inc. ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For Withhold Management 1.2 Elect Director Max Link For Withhold Management 1.3 Elect Director William R. Keller For Withhold Management 1.4 Elect Director Joseph A. Madri For Withhold Management 1.5 Elect Director Larry L. Mathis For Withhold Management 1.6 Elect Director R. Douglas Norby For Withhold Management 1.7 Elect Director Alvin S. Parven For Withhold Management 1.8 Elect Director Andreas Rummelt For Withhold Management 1.9 Elect Director Ann M. Veneman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David E.I. Pyott For For Management 1b Elect Director Michael R. Gallagher For For Management 1c Elect Director Deborah Dunsire For For Management 1d Elect Director Dawn Hudson For For Management 1e Elect Director Trevor M. Jones For For Management 1f Elect Director Louis J. Lavigne, Jr. For For Management 1g Elect Director Peter J. McDonnell For For Management 1h Elect Director Timothy D. Proctor For For Management 1i Elect Director Russell T. Ray For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Provide Right to Call Special Meeting For For Management 5.1 Provide Right to Act by Written Consent Against For Shareholder 5.2 Report on Lobbying Payments and Policy Against Against Shareholder AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR
